Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on April 1, 2021.
The application has been amended as follows: 

Claim 1 amended to read:

An aircraft pilot’s seat comprising:
a seat part, 
a back provided with a headrest,
a ladder with rungs fixed to the rear of the back and covered by a detachable cover associated with the seat and deployable between a storage position retracted inside the cover and a deployed evacuation position, in which case the cover is detached and the ladder is extended upwards relative to the storage position. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The current invention discloses a seat comprising a deployable ladder module. Mengjie (CN 202184454U) shows a seat with a deployable ladder, but does not disclose the deployable ladder as having a detachable cover, headrest, or deploying in an upwards direction. Lee (US 5875870) teaches a ladder with a cover and deployable between a stored and deployed position, which would have been obvious to attach to the ladder system of Mengjie and Barrou (US 20080290714) teaches a headrest which would have been obvious to incorporate into the seat of Mengjie. However, no references teach the ladder being deployed in an upwards direction with respect to the stored position and it would not have been obvious to make this modification. For these reasons, the independent claim 1 is allowable. 
Independent claim 12 discloses a ladder attached to a seat back which is disclosed by Mengjie. However, Mengjie does not disclose a headrest rotating in order to release an upper end of the seat back. Although it would have been obvious to modify the seat of Mengjie to have a headrest such as that in Barrou, it would not have been obvious to make the headrest rotatable in order to release an upper part of the seat back, and therefore claim 12 is allowable. 
Independent claim 14 discloses the seat in an aircraft. Mengjie does not disclose the seat in an aircraft, therefore dimensioning the ladder to deploy to the height of an evacuation hatch is not obvious. Therefore, claim 14 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattis (US 2743861) shows a deployable climbing device with a cover when the climbing device is in the stored position, Stanley (US 3424409) shows a removable device on the back of a pilot seat hinged at the bottom, and Vesperman (US 4541208) shows a removable cover for a deployable ladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647